Citation Nr: 1529211	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  10-18 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan


THE ISSUE

Entitlement to an increased apportionment on behalf of the Veteran's child, L.J.W.


REPRESENTATION

Appellant represented by:	Marine Corps League

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

Appellant and L.J.W.

ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The appellant was the custodian of the Veteran's minor child, L.J.W., prior to L.J.W. having attained the age of 18.  The Veteran served on active duty from August 1968 to June 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 decision of the RO in Detroit, Michigan.  

In November 2010, the appellant testified at a videoconference hearing before the undersigned Veterans Law Judge.  A copy of the transcript of that hearing is of record.

The Board remanded this case in June 2011 for additional procedural development, primarily to comply with the special procedural requirements for a simultaneously contested claim like this one.  The case was subsequently returned to the Board.

The record before the Board consists of the Veteran's paper claims file, and electronic Virtual VA and VBMS claims files.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

Although further delay is regrettable, the Board finds that additional action is required prior to adjudication of the appellant's claim for an increased apportionment on behalf of her child, L.J.W.

The Board remanded this appeal in June 2011, partly to obtain updated financial information from the appellant.  In February 2014, the RO wrote to both the appellant and the Veteran requesting this additional financial information.

In April 2014, the RO issued a supplemental statement of the case, stating that since there had been no response from either party to its request for financial information, financial hardship had not been established, and therefore the claim was denied.

However, a review of the Veteran's electronic VBMS claims file reflects that additional financial information was received in May 2014 from the appellant, as well as from L.J.W. and the Veteran.  The evidence was received after issuance of the April 2014 supplemental statement of the case, and prior to certification of the appeal and transfer of records to the Board.  See 38 C.F.R. § 19.37(a).

The additional financial evidence is highly relevant to the claim, and has not yet been reviewed by the AOJ in the context of this appeal, with issuance of a supplemental statement of the case.  Such must be done prior to appellate review, and a remand is required.  See 38 C.F.R. §§ 19.31, 19.37.

Moreover, there is other relevant information of record that has not yet been considered by the AOJ in the context of this appeal.  A review of the Veteran's electronic Virtual VA claims file reveals that the Veteran submitted financial information to VA in August 2010, and also submitted statements and evidence in late January 2011 with regard to the instant appeal.  The AOJ has not considered this evidence in a supplemental statement of the case, and this must be done.  Id.

Finally, in its June 2011 remand, the Board noted that no action had been taken on an August 2008 VA Form 21-674 (Request for Approval of School Attendance) submitted on behalf of the child, L.J.W.  This appeal was remanded in part for the AOJ to respond to this application.  As noted by the appellant's representative in May 2014, it does not appear that this application has been processed.  Thus, as there was inadequate compliance with the remand directives, another remand is required.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).

It does not appear that any action has been taken on a more recent VA Form 21-674 filed on behalf of L.J.W., which was received by VA in January 2011.  This document is located in the Veteran's Virtual VA file.  

Accordingly, the case is REMANDED for the following action:

1.  Appropriate action must be taken on the two Requests for Approval of School Attendance (VA Form 21-674) of the child L.J.W., which were received by VA in August 2008 and January 2011.

2.  The AOJ should readjudicate the claim on appeal with consideration of all additional evidence received since the January 2010 statement of the case and the April 2014 supplemental statement of the case, especially the financial information received from the parties in May 2014 (which is located in his VBMS file).  The AOJ should also consider the financial information submitted by the Veteran in August 2010, and his evidence submitted in late January 2011 (which is located in his Virtual VA file).  

The AOJ must consider the evidence contained in the paper claims file and electronic Virtual VA and VBMS claims files, and any temporary files that may exist.  If the claim remains denied, issue a supplemental statement of the case to the appellant, the Veteran, and each of their representatives and allow them an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. L. Kennedy 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




